DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Rejection in response to amendment filed on 05 January 2022.  The present application claims 28 & 29, submitted on 05 January 2022 are pending. Applicants’ cancelation of claims 1-27, indicated on 05 January 2022 has been acknowledged.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, a control system can include one or more capacitive elements, such as supercapacitors, for example, that can be configured to store electrical power when the shaft is being rotated and current from the wire coil is being supplied to the control system. (see Paragraph 0179, instant application Specification).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimball (U.S. Patent No. 2013/0253480).
Regarding claim 28, Kimball discloses (see Figure 4 & Figure 5) a modular surgical stapling instrument (50), comprising: a housing (62); a controller (199); a shaft assembly (170) extending from said housing (62); a firing drive (168) comprising a motor (100) and a firing member (114) driveable by said motor (100) to perform a staple firing stroke (see Paragraph 0034); and an end effector (150) extending from said shaft assembly (170), wherein said end effector (150) comprises: a first jaw (182); a second (184); and a staple cartridge replaceably (see Paragraph 0034) positioned in one of said first jaw (182) and said second jaw (184); and a modular component (28) including a sensor system (20) configured to: at least one of generate power and store power (see Paragraph 0038); continuously detect an operational parameter of said firing drive (see Paragraph 0054); and transmit a signal wirelessly to said controller (see Paragraph 0054 and Paragraph 0077).

Allowable Subject Matter
Claim 29 is allowed. Independent Claim 28 & 29 as currently amended includes a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.
Reasons for Allowance
The amended Claim 29 includes, amongst other limitations, a module surgical stapling instrument comprising a housing, a controller, a shaft assembly, a firing drive, and an end effector. The end effector consists of a first and second jaw, a staple cartridge and a modular component comprised of a sensor system, a power source and a transmitter. The modular component is configured to generate, store power and also wirelessly transmit operational parameters of the firing drive to the controller. Such a surgical stapling instrument that includes an end effector that includes such a sensor system is not disclosed or suggested by the prior art. 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731